Exhibit 10.3









PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS






Between




FE PROPERTIES LAS VEGAS LLC






as Seller






and






SERIES C, LLC






as Buyer










February 5, 2014



--------------------------------------------------------------------------------



PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS






DATED:
Dated to be effective as of February, 2014 (the “Effective Date”).



PARTIES:
This Purchase Agreement and Escrow Instructions is between FE PROPERTIES LAS
VEGAS LLC, a Nevada limited liability company, as “Seller”, and SERIES C, LLC,
an Arizona limited liability company, as “Buyer”.





WHEREAS, as of the Effective Date, Seller is the fee title owner of that certain
improved property located at 7000 West Post Road, Las Vegas, Nevada, as legally
described on Exhibit A attached hereto (the “Real Property”);


WHEREAS, as of the Effective Date, the Real Property is improved with a building
containing approximately 95,899 square feet (the “Building”) which Real Property
and Building are leased to Federal Express Corporation (“Tenant”) in accordance
with a written lease as may be amended (the “Lease”). The Real Property, the
Building, the improvements to the Real Property (the “Improvements”), the
personal property, if any, of Seller located on the Real Property and Seller’s
interest in the Lease and all rents issued and profits due or to become due
thereunder are hereinafter collectively referred to as the “Property”; and


WHEREAS, Buyer desires to purchase the Property from Seller and Seller desires
to sell the Property to Buyer free and clear of all liens, all as more
particularly set forth in this Purchase Agreement and Escrow Instructions (the
“Agreement”).


NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:


1.    INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated as agreements of the Parties.


2.    BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Property subject to the terms
set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement supersedes all other
written or verbal agreements between the Parties concerning any transaction
embodied in this Agreement. No claim of waiver or modification concerning the
provision of this Agreement shall be made against a Party unless based upon a
written instrument signed by such Party.





--------------------------------------------------------------------------------



3.    INCLUSIONS IN PROPERTY.


(a)    The Property. The term “Property” shall also include the following:


(1)    all tenements, hereditaments and appurtenances pertaining to the Real
Property;


(2)    all mineral, water and irrigation rights of Seller, if any, running with
or otherwise pertaining to the Real Property;


(3)    all interest, if any, of Seller in any road adjoining the Real Property;


(4)    all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Property by reason of condemnation,
eminent domain or exercise of police power;


(5)    all of Seller’s interest in the Building, the Improvements and any other
improvements and fixtures on the Real Property;


(6)    all of Seller’s interest, if any, in any equipment, machinery and
personal property on the Real Property (the “Personalty”);


(7)    the Lease and security deposit, if any, now or hereafter due thereunder;
and,


(8)    all of Seller’s interest, to the extent transferable, in all permits and
licenses (the “Permits”), warranties (the “Warranties”), contractual rights and
intangibles (including rights to the name of the Improvements as well as all
construction contracts, subcontracts, architectural/engineering plans and/or
agreements and similar agreements) with respect to the design, development,
construction, operation, maintenance, repair and/or improvement of the Property
(collectively, the “Contracts”).


(b)    The Transfer Documents. The Personalty shall be transferred by that
certain bill of sale from Seller to Buyer, the agreed upon form of which is
attached hereto as Exhibit B (the “Bill of Sale”); the Lease shall be
transferred by that certain assignment and assumption of lease, the agreed upon
form of which is attached hereto as Exhibit C (the “Assignment of Lease”); the
Permits, Warranties and Contracts shall be transferred, to the extent
transferable, by that certain assignment and assumption agreement, the agreed
upon form of which is attached hereto as Exhibit D (the “Assignment Agreement”);
and the Real Property, the Building and the Improvements shall be transferred
and conveyed by execution and delivery of Seller’s Grant, Bargain, Sale deed,
the agreed upon form of which is attached hereto as Exhibit E (the “Deed”). The
Bill of Sale, the Assignment of Lease, the Assignment Agreement and the Deed are
hereinafter collectively referred to as the “Transfer Documents”.
Notwithstanding the foregoing, in the event any Warranty transfer requires the
approval of the applicable warrantor, Seller shall use reasonable commercial
efforts to obtain such approval no later than COE (as defined below), however
such approval shall not in any



--------------------------------------------------------------------------------



manner be a condition to close the transaction contemplated by this agreement
nor shall the COE be extended for such purpose. Seller shall not be obligated to
expend any money to obtain such approvals.


4.    PURCHASE PRICE. The price to be paid by Buyer to Seller for the Property
is Nineteen Million Four Hundred Fifty Thousand and No/100 DOLLARS
($19,450,000.00) (the “Purchase Price”), payable as follows:


(a)    Two Hundred Thousand and No/100 Dollars ($200,000.00) earnest money (said
deposit, together with any and all interest earned or accrued thereon, the
“Earnest Money Deposit”) to be deposited in escrow with First American Title
National Commercial Services, The Esplanade Commercial Center, 2425 E. Camelback
Road, Suite 300, Phoenix, Arizona 85016, Attention: Brandon Grajewski (“Escrow
Agent”) not later than five (5) business days following the receipt by Escrow
Agent of a fully-executed original of this Agreement (said receipt by Escrow
Agent of both a fully-executed original of this Agreement and the Earnest Money
Deposit, the “Opening of Escrow”), which Earnest Money Deposit is to be held by
Escrow Agent until released to Seller or Buyer as provided herein or paid to
Seller at close of escrow (“COE”). Except as provided in this Agreement to the
contrary, the Earnest Money Deposit shall be non-refundable at the expiration of
the Study Period unless earlier terminated; and


(b)    Nineteen Million Two Hundred Fifty Thousand and No/100 DOLLARS
($19,250,000.00) in additional cash, or other immediately available funds (as
may be increased or decreased by such sums as are required to take into account
any additional deposits, prorations, credits, or other adjustments required by
this Agreement), to be deposited in escrow with Escrow Agent on or before COE,
which sum is to be held by Escrow Agent until cancellation of this Agreement as
provided herein or paid to Seller at COE.


5.    DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby instruct
Escrow Agent to place the Earnest Money Deposit in a federally insured
interest‑bearing passbook account on behalf of Seller and Buyer. The Earnest
Money Deposit shall be applied as follows:


(a)    if Buyer terminates or cancels this Agreement, pursuant to the terms and
conditions of this Agreement which permits Buyer to exercise such termination or
cancellation rights, the Earnest Money Deposit shall be paid immediately to
Buyer;


(b)    if the Earnest Money Deposit is forfeited by Buyer pursuant to this
Agreement, such Earnest Money Deposit shall be paid immediately to Seller, and
except as otherwise provided in this Agreement, shall be Seller’s agreed and
total liquidated damages, it being acknowledged and agreed that it would be
difficult or impossible to determine Seller’s exact damages; and


(c)    if escrow closes, the Earnest Money Deposit shall be credited to Buyer,
automatically applied against the Purchase Price and paid to Seller at COE.





--------------------------------------------------------------------------------



6.    PRELIMINARY TITLE REPORT AND OBJECTIONS. Within ten (10) days after the
Opening of Escrow, Escrow Agent shall deliver a current Preliminary Title Report
(the “Report”) for an ALTA extended coverage title insurance policy (the
“Owner’s Policy”) on the Property to Buyer and Seller. The Report shall show the
status of title to the Property as of the date of the Report and shall also
describe the requirements of Escrow Agent for the issuance of the Owner’s Policy
as described herein. The cost of the standard ALTA portion of the Owner’s Policy
shall be paid by Seller with any extended coverage and lender’s title policy
paid by the Buyer, provided, however, that any additional costs for endorsements
required to cure one or more Objectionable Matters (as hereinafter defined),
which Seller has agreed to cure, shall be issued at Seller’s sole cost and
expense. In addition to the Report, Escrow Agent shall simultaneously deliver to
Buyer legible copies of all documents identified in Part Two of Schedule B of
the Report.


If Buyer is satisfied with title as shown in the Report, it shall provide Notice
to Seller advising of Buyer’s approval of the Report (i) on or before expiration
of the Study Period (as defined below) or (ii) ten (10) days from Buyer’s
receipt of the Report, whichever is later. If Buyer is dissatisfied with any
exception to title as shown in the Report and/or any matter disclosed by the
Survey (collectively, the “Objectionable Matters”), then Buyer may either, by
giving written notice thereof to Escrow Agent and Seller (i) on or before
expiration of the Study Period (as defined below) or (ii) ten (10) days from
Buyer’s receipt of the Report, whichever is later, (a) cancel this Agreement,
whereupon the Earnest Money Deposit shall be returned to Buyer together with all
documents deposited in escrow by Buyer, or (b) provisionally accept the title
subject to Seller’s agreement to cause the removal of or otherwise cure the
Objectionable Matters, in which case Seller may (at its sole cost), in its sole
and absolute discretion, remove or otherwise cure the Objectionable Matters
before COE. If written notice of satisfaction is not timely given by Buyer to
Seller pursuant to the first sentence of this Section 6 or provisionally
accepted pursuant to (b) above, then Buyer shall be deemed to have disapproved
of the condition of the title of the Property as shown by the Report, and shall
have elected to terminate this Agreement, whereupon the Earnest Money Deposit
shall be returned to Buyer and all other obligations under this Agreement shall
terminate. Seller shall notify Buyer in writing within five (5) days after
receiving Buyer’s written notice of disapproval or objection, if Seller does not
intend to remove (or cause the Escrow Agent to endorse over, to Buyer’s
satisfaction) or otherwise cure any such Objectionable Matters. Seller’s lack of
response shall be deemed as Seller’s affirmative commitment not to remove or
otherwise cure the Objectionable Matters prior to COE.


In the event the Report is amended to include new exceptions that are not set
forth in a prior Report, Buyer shall have until the later of (i) the expiration
of the Study Period, or (ii) the date that is five (5) business days after
Buyer’s receipt of the amended Report and copies of the documents identified in
the new exceptions or new requirements, within which to cancel this Agreement
and receive a refund of the Earnest Money Deposit or to provisionally accept the
title subject to Seller’s agreement to cause the removal of or otherwise cure
the Objectionable Matters. Seller shall notify Buyer in writing within five (5)
days after receiving Buyer’s written notice of disapproval or objection, if
Seller does not intend to remove (or cause the Escrow Agent to endorse over, to
Buyer’s satisfaction) or otherwise cure any such additional Objectionable
Matters. Seller’s lack of response shall be deemed as Seller’s affirmative
commitment not to remove or otherwise cure the Objectionable Matters prior to
COE.



--------------------------------------------------------------------------------





If Seller serves notice to Buyer that Seller does not intend to remove or
otherwise cure the Objectionable Matters before COE or otherwise fails to
respond to Buyer’s notice of dissatisfaction within the requisite time period,
Buyer shall, within ten (10) days thereafter, notify Seller and Escrow Agent in
writing of Buyer’s election to either (i) terminate this Agreement, whereupon
the Earnest Money Deposit shall be returned to Buyer and all other obligations
under this Agreement shall terminate, or (ii) Buyer may waive such Objectionable
Matters and the transaction shall close as scheduled. If Seller agrees to remove
or otherwise cure the Objectionable Matters but fails or is unable to do so by
the scheduled COE date (as may be extended), the scheduled COE date may be
extended by Buyer for up to 10-days and Buyer shall, within such period, notify
Seller and Escrow Agent in writing of Buyer’s election to either (i) declare
Seller to be in default under this Agreement and terminate this Agreement,
whereupon the Earnest Money Deposit shall be returned to the Buyer, Seller shall
promptly reimburse Buyer for all out-of-pocket costs not to exceed Fifty
Thousand Dollars ($50,000.00) incurred by Buyer and all other obligations under
this Agreement shall terminate, or (ii) waive such Objectionable Matters
whereupon the transaction shall close five (5) business days after Buyer
notifies Seller of such election. If written notice of such election is not
given by Buyer pursuant to the foregoing sentence, then Buyer shall be deemed to
have elected to terminate this Agreement as set forth in such sentence.


Notwithstanding anything to the contrary contained in this Agreement, if after
diligence and good faith efforts, Seller is unable to cure any Objectionable
Matters that Seller agreed to cure and Seller has a reasonable belief that
additional time will allow Seller to cure such Objectionable Matters, Seller may
extend the Closing Date up to an additional 15-days to, in good faith, remove or
otherwise cure the Objectionable Matters it has so agreed to remove or otherwise
cure.


7.    BUYER’S STUDY PERIOD.


(a)    The Study Period. Buyer shall have until 11:59 p.m. MST on the later of
the (i) thirtieth (30th) day after the Effective Date, (ii) thirtieth (30th) day
after Buyer’s receipt of all deliveries of Seller’s Diligence Materials (as
hereinafter defined), or (iii) tenth (10th) day after Buyer’s receipt of the
Survey (as hereinafter defined) (the “Study Period”), at Buyer’s sole cost,
within which to conduct and approve any investigations, studies or tests deemed
necessary by Buyer, in Buyer’s sole discretion, to determine the feasibility of
acquiring the Property, including, without limitation, Buyer’s right to: (i)
review and approve the Survey, the Lease, Seller’s operating statements with
respect to the Property, and the Contracts; (ii) meet and confer with Tenant;
and, (iii) obtain, review and approve an environmental study of the Real
Property and Building (collectively, “Buyer’s Diligence”).
  
(b)    Right of Entry.


i.From and after the Effective Date until the COE or earlier termination of this
Agreement, Buyer and its authorized representatives may enter upon and inspect
the Property in order to perform Buyer’s Diligence and environmental
investigations, and may examine Seller’s Diligence Materials (other than
appraisals, internal valuations or similar proprietary materials (“Proprietary
Materials”)) during normal business hours as Buyer or its representatives may
request.



--------------------------------------------------------------------------------



All such inspections will be non-destructive in nature, and specifically will
not include any physically intrusive or invasive testing, drilling, boring,
sampling or removal of, on or through the surface of the Property (or any
portion thereof), or any appurtenant easement areas, including any ground
borings or invasive testing of the same, in each case unless Seller consents in
writing in advance to any such testing, which consent may be given or withheld
in Seller's sole and absolute discretion. No consent by Seller to such activity
shall be deemed a waiver by Seller or assumption of liability or risk by Seller.
All inspections will be performed in such a manner to minimize any interference
with the business of the Tenant under the Lease and to avoid any violation of
the Lease. Buyer may contact the Tenant of the Property or any consultant of
Seller on and subject to the condition that Buyer provide Seller notice of and
an opportunity to have a representative present at the time of such interview.
All costs and expenses of any kind incurred by Buyer and relating to the
inspection of the Property shall be solely at Buyer's expense. Seller shall have
the opportunity to have a representative present at the time of making any such
inspection and to impose limits and restrictions in connection therewith,
provided that such opportunity shall not require Buyer to reschedule any such
inspection due to Seller’s inability to be present. Buyer will notify Seller
telephonically not less than one (1) business day in advance of making any such
inspection.
ii.To the extent that Buyer or any of its officers, employees, managers,
consultants, directors, shareholders, representatives, agents or contractors
damages or disturbs the Property, Buyer will immediately return the same to
substantially the same condition that existed prior to the damage or
disturbance. Buyer hereby agrees to and will indemnify, defend and hold harmless
Seller from and against any and all demands, claims (including, without
limitation, causes of action in tort), legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses whatsoever (including, without limitation, attorneys’ fees and costs),
whether direct or indirect, known or unknown, foreseen or unforeseen
(collectively, “Claims”) that Seller may incur (including reasonable attorneys'
fees actually incurred) as a result of any act or omission of Buyer or its
officers, employees, managers, consultants, directors, shareholders,
representatives, agents or contractors that results in damage to the Property or
other property or injury to Persons, it being acknowledged and agreed that Buyer
shall have no obligation to indemnify Seller for any Claims resulting from the
discovery or release of any Hazardous Substances at the Property (other than
Hazardous Substances brought onto the Property by Buyer or its representatives,
agents, consultants or contractors, or any release of Hazardous Substances
resulting from the negligence of Buyer or its representatives, agents, or
contractors or any discovery or release of Hazardous Substances resulting from
the negligence of Buyer or any of Buyer's representatives, agents or contractors
or as a result of a breach of this Agreement). This indemnification agreement
will survive the COE and any earlier termination of this Agreement. Buyer will
maintain, and will ensure that Buyer's representatives, agents, consultants and
contractors maintain, in full force and effect at all times during the term of
this Agreement (i) commercial general liability insurance (with contractual
liability coverage) in an amount not less than $1,000,000 per occurrence with a
$2,000,000 combined single limit, and in form and substance adequate to insure
against all liability of Buyer and its consultants, representatives, agents and
contractors, respectively, and each of their respective agents, employees,
representatives, consultants, officers, directors, managers, shareholders and
contractors, arising out of inspections and testing of the Property made on
Buyer's behalf and (ii) workman's compensation at statutory limits. Buyer agrees
to cause Seller to be named as an additional insured under the commercial
general liability insurance



--------------------------------------------------------------------------------



policies described above for purposes of this Section 7(b) and to provide to
Seller a certificate of insurance with regard to each insurance policy required
hereunder prior to any entry onto the Property by Buyer or its officers,
employees, managers, consultants, directors, shareholders, representatives,
agents or contractors, as the case may be, pursuant to this Section 7.
iii.Buyer will not conduct any investigation or inspection of the Property
unless expressly authorized under this Agreement but subject to the restrictions
herein, or otherwise approved in wiring in advance by Seller.
iv.Buyer shall keep the Property free from any liens arising out of any work
performed, materials furnished or obligations incurred by or on behalf of Buyer
or any of Buyer's officers, representatives, managers, consultants, directors,
shareholders, representatives, agents or contractors with respect to any
inspection or testing of the Property. Buyer shall indemnify, defend and hold
Seller harmless from and against any loss, cost, liability and expense
(including reasonable attorneys' fees actually incurred) due to or caused by any
such lien prohibited under this Section 7(b)(iv). Without the following being
deemed to permit any such lien, if any such lien shall at any time be filed,
Buyer shall cause the same to be discharged of record within ten (10) business
days after knowledge by Buyer thereof by satisfying the same. Failure by Buyer
to discharge such lien within said ten (10) business day period shall be a
material breach of this Agreement and shall entitle Seller, at its option, and
in addition to any other remedies available at law and/or equity, to immediately
declare this Agreement to be terminated at which time the Earnest Money Deposit
shall be immediately distributed to Seller. The provisions of this Section
7(b)(iv) will survive the termination of this Agreement for a period of one
year.
Notwithstanding anything contained in this Section 7 to the contrary, any
inspection rights and/or entry rights granted to Buyer hereunder shall at all
times be subject to the rights of Tenant pursuant to the Lease.


(c)    Cancellation. Unless Buyer so notifies Seller and Escrow Agent, in
writing, on or before the end of the Study Period of Buyer’s acceptance of
Buyer’s Diligence and waiver of the contingencies as set forth in this Section
7, this Agreement shall be canceled and the Earnest Money Deposit shall be
returned immediately to Buyer and, except as otherwise provided in this
Agreement, neither of the Parties shall have any further liability or obligation
under this Agreement.


(d)    Tenant Right of First Refusal or Right of First Offer. The Lease contains
a Tenant right of first refusal or right of first offer (either such right, a
“ROFR”). Seller has notified Tenant pursuant to the Lease and obtained its
unequivocal waiver of its ROFR as to the transaction contemplated by this
Agreement. Both the Notice and Tenant response letter are attached hereto
collectively as Exhibit G.


8.    DELIVERY OF SELLER’S DILIGENCE MATERIALS.


(a)    Seller delivered to Buyer’s representative, Eric Carstensen, all
information set forth on Exhibit H, but specifically excluding Proprietary
Materials (collectively, “Seller’s Diligence Materials”), all at no cost to
Buyer. Buyer hereby acknowledges the receipt of all information set



--------------------------------------------------------------------------------



forth on Exhibit H. Should Seller receive new or updated information regarding
any of the matters set forth in this Section 8 or on Exhibit H after the
Effective Date and prior to COE, Seller will promptly notify Buyer of such fact
and deliver complete copies thereof to Buyer, but in no event later than five
(5) business days after receipt of such new or updated information.


(b)    BUYER ACKNOWLEDGES AND AGREES THAT SELLER MAKES NO REPRESENTATION OR
WARRANTY OF ANY NATURE WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
OWNERSHIP, ENFORCEABILITY, ACCURACY, ADEQUACY OR COMPLETENESS OR OTHERWISE OF
ANY OF THE RECORDS, EVALUATIONS, DATA, INVESTIGATIONS, REPORTS OR OTHER
MATERIALS DELIVERED OR OTHERWISE MADE AVAILABLE TO BUYER (other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Buyer at the COE, and in such case, subject to the terms,
limitations and conditions of this Agreement). The foregoing sentence will
survive the COE and any termination of this Agreement. Seller has no obligation
to obtain, commission or prepare any books, records, files, reports or studies
of any kind or nature.


9.    THE SURVEY. Promptly after the Opening of Escrow, Buyer shall cause, at
its sole cost and expense, a surveyor licensed in the State of Nevada to
complete and deliver to Escrow Agent and Buyer a current, certified ALTA
As-Built survey of the Real Property, Building and Improvements (the “Survey”).
At Buyer’s request, Seller agrees to execute and deliver for recordation at COE
a quitclaim deed using the legal description in the Survey. The Survey shall set
forth the legal description and boundaries of the Property and all easements,
encroachments and improvements thereon. Regardless of whether the survey is
completed and received by Seller, it shall be deemed to be completed and
received by Seller on the 45th day following the Effective Date of this
Agreement for purposes of Section 7(a)(iii).


10.    IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a sworn
affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury that
Seller is not a “foreign person” as such term is defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If Seller
does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or direct
Escrow Agent to withhold) from the Purchase Price an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds shall be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.


11.    DELIVERY OF POSSESSION. Seller shall deliver possession of the Property
to Buyer at COE subject only to the Permitted Exceptions. “Permitted Exceptions”
means, collectively, (a) liens for taxes, assessments and governmental charges
not yet due and payable, (b) the rights of the Tenant under the Lease, and (c)
any other matters disclosed in Schedule B, Section 2 of the title commitment or
disclosed in the Survey to which Buyer either does not make timely objection or
waives any such objection.





--------------------------------------------------------------------------------



12.    BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to perform under this
Agreement and to close escrow are expressly subject to the following:


(a)    the delivery by Seller to Escrow Agent, for delivery to Buyer at COE, of
the executed original Transfer Documents;


(b)    the issuance of the Owner’s Policy (or a written commitment therefor) in
the amount of the Purchase Price (indicating the irrevocable commitment of the
Title Company to issue an ALTA Owner's Policy 2006 without standard exceptions
not attributable to acts of Buyer, but subject to the Permitted Exceptions),
subject to the satisfaction of all requirements in the title commitment,
including without limitation, the delivery by Seller and Buyer of all the
Transfer Documents, the payment by Buyer to Seller of the Purchase Price and the
payment by Buyer or Seller of all amounts owed to the Title Company and all
other amounts specified in this Agreement to be paid by Buyer or Seller;


(c)    the deposit by Seller with Buyer not later than two (2) business days
prior to COE of:
(i) an original estoppel certificate, in the form and substance as required by
Section 33 of the Lease and attached thereto as Exhibit F;


(ii) a subordination, non-disturbance and attornment agreement executed by
Tenant, in form and substance as required by Section 30 of the Lease and
attached thereto as Exhibit G, for the benefit of Lender;


(e)    [intentionally omitted];


(f)    the deposit with Escrow Agent of an executed affidavit of Seller or, if
Seller is a single-asset entity, of Seller’s principals or parent entity, and
such other documentation as may be reasonably required by Escrow Agent to allow
for the deletion of the mechanics’ lien exception from the Owner’s Policy;


(g)    the deposit with Escrow Agent of a letter from Seller to Tenant
requesting that future rent under the Lease be paid to Buyer;


(h)    there has been no “Insolvency Event” with respect to the Tenant. As used
in this subsection (h), an “Insolvency Event” shall have occurred if the Tenant
becomes insolvent within the meaning of the United States Bankruptcy Code, 11
U.S.C. Sec. 101 et seq., as amended (the “Bankruptcy Code”), files or notifies
Seller or any affiliate of Seller that it intends to file a petition under the
Bankruptcy Code, initiates a proceeding under any similar law or statute
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts (collectively, hereinafter, an “Action”), becomes the subject of either a
petition under the Bankruptcy Code or an Action, or is not generally paying its
debts as the same become due;





--------------------------------------------------------------------------------



(i)    delivery to Buyer of the original, if in the possession of Seller and
then otherwise a copy, fully-executed Lease, and a copy of all guaranties
thereof, all exhibits, amendments and other modifications thereto, and, if
Seller is not the original landlord under the Lease, all assignments necessary
to establish that Seller is the successor-in-interest to the landlord’s rights
under the Lease. Buyer hereby acknowledges its receipt of a copy of the Lease
with all exhibits and amendments which Seller hereby represents as being a full
and complete copy of the same; and


(j)    delivery to Buyer of originals, if in the possession of Seller and then
otherwise a copy, of the Contracts, Warranties and Permits, if any, in the
possession of Seller or Seller’s agents, including, without limitation, any
warranties covering the roof or any other part of the Improvements, and any
correspondence with respect thereto, together with such non-proprietary leasing
and property manuals, files and records which are material in connection with
the continued operation, leasing and maintenance of the Property. Buyer hereby
acknowledges its receipt of the Contracts, Warranties and Permits which Seller
hereby represents as being full and complete copies of the same.


If the foregoing conditions have not been satisfied by the specified date or COE
as the case may be, then Buyer shall have the right, at Buyer’s sole option, by
giving written notice to Seller and Escrow Agent, to (i) cancel this Agreement,
whereupon the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Buyer and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation under this Agreement,
(ii) extend such specified date or COE, as applicable, for such amount of time
as Buyer deems reasonably necessary to allow Seller to satisfy such conditions
or (iii) waive such conditions and proceed to COE.


13.    SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Seller hereby represents and warrants to Buyer as of the Effective Date
and again as of COE that:


(i)    there are no unrecorded leases (other than the Lease), or, to Seller’s
actual knowledge, unrecorded liens or encumbrances which may affect title to the
Property; any existing financing secured by the Property or any part thereof
shall be satisfied and discharged in full at or prior to COE and any liens or
encumbrances relating thereto shall be terminated and released of record at or
prior to COE; and Seller does not have any defeasance, lender approval or
prepayment obligations with respect to any existing financing which will delay
the COE;


(ii)    to Seller’s knowledge, no notice of violation has been issued with
regard to any applicable regulation, ordinance, requirement, covenant, condition
or restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction;


(iii)    to Seller’s knowledge, there is no impending condemnation or taking by
inverse condemnation of the Property, or any portion thereof, by any
governmental authorities;





--------------------------------------------------------------------------------



(iv)    To Seller’s knowledge, except as set forth on Exhibit I, no
investigation, action or proceeding is currently pending against Seller or
relating to the Tenant’s use or occupancy of the Property or the Property. To
Seller's knowledge, except as set forth on Exhibit I no investigation, action or
proceeding has been threatened against Seller or relating to the Tenant’s use or
occupancy of the Property or the Property, which, (i) if determined adversely to
Seller would materially and adversely affect the use or value of the Property,
or (ii) questions the validity of this Agreement or any action taken or to be
taken by Seller pursuant to this Agreement;


(vi)    Other than the ROFR as disclosed to Buyer, to Seller’s knowledge, Seller
has not entered into and there is not existing any other agreement, written or
oral, under which Seller is or could become obligated to sell the Property, or
any portion thereof, to a third party;


(vii)    Neither the execution, delivery or performance of this Agreement by
Seller, nor compliance with the terms and provisions of this Agreement, will
result in any breach of the terms, conditions or provisions of, or conflict with
or constitute a default under, or result in the creation of any lien, charge or
encumbrance on the Property pursuant to the terms of, any indenture, deed to
secure debt, mortgage, deed of trust, note, lease, evidence of indebtedness or
any other agreement or instrument by which Seller is bound;


(ix)    Seller has full power and authority to execute, deliver and perform
under this Agreement as well as under the Transfer Documents;


(x)    Tenant has not notified Seller of any default by Seller under the Lease
and to Seller’s knowledge no such default exists; Seller has sent no written
notice of default to Tenant and, to Seller’s knowledge, no default of Tenant
exists under the Lease; other than as disclosed to Buyer, in the past six (6)
months, Seller has not received any notice or correspondence from Tenant or
Tenant’s agents indicating Tenant’s desire, willingness or intent to amend,
modify, assign or terminate the Lease nor any notice or correspondence
requesting the consent of Seller to any of the foregoing;


(xi)    Tenant is not entitled to any free rent periods or rental abatements for
any period subsequent to COE;


(xii)    To Seller’s knowledge, all amounts due and payable by Seller under the
Contracts and the reciprocal easement agreement or declaration of covenants,
conditions and/or restrictions (the “REA’s”) have been paid in full and no
default of Seller exists under any of the Contracts or any of the REA’s, and no
default of any other party exists under any of the Contracts or any of the
REA’s;


(xiv)    Other than the ROFR as disclosed to Buyer and which consent has been
obtained, no other consent of any third party is required in order for Seller to
enter into this Agreement and perform Seller’s obligations hereunder;


(xv)    except as set forth in Seller’s Diligence Materials, Seller has received
no written notification that any governmental or quasi-governmental authority
has determined that



--------------------------------------------------------------------------------



there are any violations of any Environmental Law with respect to the Property,
and (ii) to Seller's knowledge, no Hazardous Substances are present on or about
the Property in violation of Environmental Laws or have been released or
discharged from the Property in violation of Environmental Laws or in quantities
that could require investigation, monitoring, clean-up, remediation or removal
under Environmental Laws; and


(xvi)    to Seller’s knowledge, there are no proceedings pending for the
increase of the assessed valuation of the Real Property;


(xix)    [intentionally omitted];


(xx)     Executive Order.
(a)    Seller is in compliance with the requirements of United States
Presidential Executive Order 13224 (“Order”),and other similar requirements
contained in the rules and regulations of the United States Office of Foreign
Assets Control (“OFAC”)and in any enabling legislation or other Executive Orders
or regulations in respect thereof.


(b)    Seller is not:


(1)    listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other Lists; or


(2)    a Person who has been determined by competent authority to be subject to
the prohibitions contained in any of the Orders.


(xxi)    Seller is not (and, throughout the period transactions are occurring
pursuant to this Agreement, will not be) and is not acting on behalf of (and,
throughout the period transactions are occurring pursuant to this Agreement,
will not be acting on behalf of) an “employee benefit plan” as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, a “plan” as defined
in and subject to Section 4975 of the Internal Revenue Code of 1986, as amended,
or an entity deemed to hold the plan assets of any of the foregoing pursuant to
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.  Seller is
either not, and is not using the assets of, a “governmental plan” as defined in
Section 3(32) of ERISA or, if Seller is, or is using the assets of, a
governmental plan, the transactions contemplated by this Agreement are not in
violation of any laws applicable to Seller, regulating investments of, or
fiduciary obligations with respect to, governmental plans.
(b)    Further, Seller hereby covenants to Buyer as of the Effective Date that:


(i)    Seller will not enter into nor execute any agreement, written or oral,
under which Seller is or could become obligated to sell the Property, or any
portion thereof, to a third party, without Buyer’s prior written consent;





--------------------------------------------------------------------------------



(ii)    Seller will not, without the prior written consent of Buyer, take any
action before any governmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land‑use
limitations, upon the Property, or any portion thereof, or its potential use;


(iii)    except for any item to be prorated at COE in accordance with this
Agreement or required to be paid directly by Tenant pursuant to the Lease, all
bills or other charges, costs or expenses arising out of or in connection with
or resulting from Seller’s use, ownership, or operation of the Property up to
COE shall be paid in full by Seller;


(iv)    all general real estate taxes, assessments and personal property taxes
that have become due and payable with respect to the Property (except for those
paid directly by Tenant under the Lease or that will be prorated at COE) have
been paid or will be so paid by Seller prior to or contemporaneously with the
COE;


(v)    between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall not execute or enter into any lease with respect to the
Property or any part thereof, or terminate, amend, modify, extend or waive any
rights under the Lease without Buyer’s prior written consent, which consent may
be withheld at Buyer’s sole discretion;


(vi)    between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall, at its sole cost:


(1)    continue to operate and maintain the Property as heretofore operated by
Seller in the ordinary course of business and consistent with Seller's past
practices;


(2)    [intentionally omitted];


(3)    to the extent it is an obligation of Seller and not Tenant under the
Lease, pay prior to or at the COE, all sums due for work, materials or services
furnished or otherwise incurred by Seller in the ownership, use or operation of
the Property up to COE;


(4)    comply with all governmental requirements applicable to the Property;


(5)    except as required by a governmental agency, not place or permit to be
placed on any portion of the Property any new improvements of any kind or remove
or permit any improvements to be removed from the Property without the prior
written consent of Buyer which written consent shall not be unreasonably
withheld;


(6)    without Buyer’s prior written consent, Seller shall not, by voluntary or
intentional act cause or create any easement, or mechanic’s or materialmen’s
liens to arise or to be imposed upon the Premises or any portion thereof, except
where Seller disputes the



--------------------------------------------------------------------------------



basis for such lien, that affects title thereto, or to allow any amendment or
modification to any existing easements or encumbrances; and


(7)    continue to enforce the terms, covenants and conditions of the Lease
including but not limited those provisions of the Lease requiring Seller and/or
Tenant to maintain the Property in its current condition and perform required
and routine maintenance and make replacements of each part of the Property that
is tangible property (whether real or personal) and perform repairs or make
replacements to any broken, defective or malfunctioning portion the Property
that is tangible property (whether real or personal) as the relevant conditions
require;


(vii)    Seller shall and hereby does assign to Buyer on a non-exclusive basis,
effective as of COE, all claims, counterclaims, defenses, or actions, whether at
common law, or pursuant to any other applicable federal or state or other laws
which Seller may have against any third parties relating to the existence of any
Hazardous Materials in, at, on, under or about the Property (including Hazardous
Materials released on the Property prior to COE and continuing in existence on
the Property at COE). For the avoidance of doubt, this Section 13(b)(vii) shall
not be deemed to waive, release or otherwise infringe upon Seller’s claims,
counterclaims, defenses, or actions, whether at common law, or pursuant to any
other applicable federal or state or other laws which Seller may have against
any third parties relating to the existence of any Hazardous Materials in, at,
on, under or about the Property (including Hazardous Materials released on the
Property prior to COE and continuing in existence on the Property at COE);


(viii)    Seller shall not, without the prior written consent of Buyer, provide
a copy of, nor disclose any of the terms of, this Agreement to any appraiser,
and Seller shall instruct Broker that it may not provide a copy of nor disclose
any of the terms of this Agreement to any appraiser without the prior written
consent of Buyer; and


(ix)    should Seller receive notice or knowledge of any information regarding
any of the matters set forth in this Section 13 after the Effective Date and
prior to COE, Seller will notify Buyer of the same in writing.


Notwithstanding anything contained in this Agreement to the contrary, Seller
covenants under this Section 13(b) shall be void in the event (i) Buyer or
Seller cancels or otherwise terminates this Agreement or (ii) Buyer fails to
purchase the Property as contemplated by this Agreement.


Seller shall have no liability with respect to any of the foregoing
representations and warranties if, prior to the COE, Buyer has actual (and not
constructive or imputed) knowledge of any information (from whatever source)
that contradicts any of the foregoing representations and warranties, or renders
any of the foregoing representations and warranties untrue or incorrect, and
Buyer nevertheless consummates the transaction contemplated by this Agreement.
Notwithstanding the foregoing, in the event Buyer has actual knowledge of any
information (from whatever source) that contradicts any of the foregoing
representations and warranties, or renders any of the foregoing representations
and warranties untrue or incorrect, Buyer may terminate this Agreement and
receive its Earnest Money Deposit back or extend the Closing Date for up to 30
days to allow Seller to cure



--------------------------------------------------------------------------------



any such defects. The foregoing sentence shall survive Closing and any
termination of this Agreement, as applicable.


13.1    As-Is Sale; Release.


(a)Buyer acknowledges (i) that Buyer has entered into this Agreement with the
intention of making and relying on its own investigations, inspections and
assessments and those, if any, of Buyer's own consultants and representatives
with respect to the physical, environmental, economic and legal condition of the
Property, and (ii) that Buyer is not relying and will not rely upon any
statements, representations or warranties of any kind (other than those
specifically set forth in, and subject to the terms, conditions and limitations
of, this Agreement or in any document to be executed and delivered by Seller to
Buyer at the COE), made, or purported to be made, by Seller or anyone acting or
claiming to act on Seller's behalf. Buyer will inspect the Property and will be
fully familiar with its physical condition and, subject to the terms and
conditions of this Agreement and of the Transfer Documents, will purchase the
Property in an “AS IS” condition, “WITH ALL FAULTS,” on the Closing Date.
(b)EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN, AND SUBJECT TO THE TERMS,
CONDITIONS AND LIMITATIONS OF, THIS AGREEMENT OR IN ANY OF THE TRANSFER
DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT THE COE, NEITHER
SELLER NOR ANY REPRESENTATIVE OF SELLER (INCLUDING SELLER'S BROKER) HAS MADE,
AND BUYER HAS NOT RELIED AND WILL NOT RELY (DIRECTLY OR INDIRECTLY) ON, ANY
INFORMATION, PROMISE, REPRESENTATION OR WARRANTY CONCERNING OR REGARDING THE
PROPERTY, EXPRESS OR IMPLIED, WHETHER MADE BY SELLER, ON SELLER'S BEHALF BY ANY
SELLER REPRESENTATIVE (INCLUDING SELLER'S BROKER) OR OTHERWISE, INCLUDING AS TO
THE PHYSICAL CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OF THE TENANTS
OR GUARANTORS UNDER THE LEASES OR GUARANTIES, TITLE TO OR THE BOUNDARIES OF THE
LAND, PEST CONTROL MATTERS, ENVIRONMENTAL CONDITIONS, SOIL CONDITIONS, LAND USE
AND ZONING LAWS, DEVELOPMENT POTENTIAL OF THE LAND OR ANY PORTION THEREOF,
REGULATIONS AND ORDERS, PUBLIC OR PRIVATE PERMITS OR APPROVALS, STRUCTURAL AND
OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA, ECONOMIC
CONDITIONS OR PROJECTIONS, PAST OR FUTURE ECONOMIC PERFORMANCE OF THE TENANTS OR
GUARANTORS OR THE PROPERTY, AND ANY OTHER INFORMATION PERTAINING TO THE PROPERTY
OR THE MARKET AND PHYSICAL ENVIRONMENTS IN WHICH THE PROPERTY IS LOCATED.
(c)NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN, AND SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF,
THIS AGREEMENT OR IN ANY OF THE TRANSFER DOCUMENTS TO BE EXECUTED AND DELIVERED
BY SELLER TO BUYER AT THE COE, NEITHER SELLER NOR ANY SELLER REPRESENTATIVE
(INCLUDING SELLER'S BROKER) HAS MADE, AND SELLER DOES NOT HEREBY MAKE,



--------------------------------------------------------------------------------



ANY REPRESENTATIONS OR WARRANTIES TO BUYER WHATSOEVER, EXPRESS OR IMPLIED, OR
ARISING BY OPERATION OF LAW, WITH RESPECT TO THE PROPERTY, INCLUDING ANY
WARRANTY OF CONDITION, MERCHANTABILITY, HABITABILITY OR FITNESS FOR A PARTICULAR
USE, OR WITH RESPECT TO THE VALUE, PROFITABILITY, DEVELOPABILITY, OR
MARKETABILITY OF THE PROPERTY. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN, AND
SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF, THIS AGREEMENT OR IN ANY OF
THE TRANSFER DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT THE
COE, NEITHER SELLER NOR ANY SELLER REPRESENTATIVE (INCLUDING SELLER'S BROKER)
HAS MADE, DOES NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD
TO THE CONDITION OR COMPLIANCE OF THE PROPERTY WITH RESPECT TO ANY ENVIRONMENTAL
PROTECTION, HUMAN HEALTH, SAFETY, OR LAND USE LAWS, DEVELOPMENT POTENTIAL OF THE
LAND OR ANY PORTION THEREOF, RULES, REGULATIONS, ORDERS OR REQUIREMENTS,
INCLUDING THOSE PERTAINING TO THE USE, HANDLING, GENERATION, TREATMENT, STORAGE,
MANAGEMENT, OR DISPOSAL OF ANY HAZARDOUS SUBSTANCES, INCLUDING PETROLEUM
PRODUCTS, ASBESTOS, AND LEAD-BASED PAINT, OR PUBLIC OR PRIVATE PERMITS OR
APPROVALS. BUYER IS PURCHASING THE PROPERTY IN AN "AS IS" CONDITION, "WITH ALL
FAULTS" AND WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, OF ANY KIND, NATURE, OR TYPE
WHATSOEVER FROM OR ON BEHALF OF SELLER, OTHER THAN AS EXPRESSLY PROVIDED IN, AND
SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF, THIS AGREEMENT AND THE
TRANSFER DOCUMENTS.
(d)BUYER REPRESENTS AND WARRANTS THAT (I) BUYER IS A KNOWLEDGEABLE, EXPERIENCED
AND SOPHISTICATED BUYER OF REAL ESTATE, (II) BUYER, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT,
AND IN ANY TRANSFER DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO BUYER AT COE
(AND SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF THIS AGREEMENT AND SUCH
TRANSFER DOCUMENTS), (A) HAS RELIED AND SHALL RELY SOLELY ON BUYER'S OWN
EXPERTISE AND THAT OF BUYER'S CONSULTANTS IN PURCHASING THE PROPERTY, AND
(B) HAS RELIED AND SHALL RELY SOLELY ON BUYER'S OWN KNOWLEDGE OF THE PROPERTY
BASED SOLELY ON BUYER'S INVESTIGATIONS AND INSPECTIONS OF THE PROPERTY, AND (C)
ACKNOWLEDGES AND AGREES THAT BUYER HAS NOT RELIED ON, AND SELLER IS NOT LIABLE
OR BOUND IN ANY MANNER BY, ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS, OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY SELLER, ANY REAL ESTATE
BROKER (INCLUDING SELLER'S BROKER), CONTRACTOR, AFFILIATE, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON. BUYER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE
“AS-IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER
ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. BUYER ACKNOWLEDGES AND
AGREES THAT THE DISCLAIMERS, WAIVERS AND OTHER AGREEMENTS SET FORTH IN THIS
SECTION 4.2 ARE AN INTEGRAL PART OF



--------------------------------------------------------------------------------



THIS AGREEMENT AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
BUYER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH IN THIS SECTION 4.2.
(e)BUYER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT: (A) BUYER IS NOT IN A
SIGNIFICANTLY DISPARATE BARGAINING POSITION IN RELATION TO SELLER; (B) BUYER IS
REPRESENTED BY COMPETENT LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT; AND (C) BUYER IS PURCHASING THE PROPERTY FOR
BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR PURPOSE AND NOT FOR USE AS
BUYER'S RESIDENCE.
(f)EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN AND SUBJECT TO THE TERMS,
CONDITIONS AND LIMITATIONS OF THIS AGREEMENT, AND ANY TRANSFER DOCUMENTS
EXECUTED AND DELIVERED BY SELLER TO BUYER AT COE, EFFECTIVE AS OF THE COE, BUYER
AND ANYONE CLAIMING BY, THROUGH OR UNDER BUYER HEREBY WAIVES ITS RIGHT TO
RECOVER FROM AND FULLY AND IRREVOCABLY RELEASES SELLER AND ITS RESPECTIVE
EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, REAL ESTATE BROKERS (INCLUDING
SELLER’S BROKER), AGENTS, SERVANTS, ATTORNEYS, AFFILIATES, PARENTS,
SUBSIDIARIES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM
ANY AND ALL CLAIMS THAT BUYER OR ANY SUCH OTHER RELEASING PARTY MAY NOW HAVE OR
HEREAFTER ACQUIRE, DIRECT OR INDIRECT, AND WHETHER CONTINGENT, CONDITIONAL OR
OTHERWISE, AGAINST ANY OF THE RELEASED PARTIES, AND EACH OF THEM, ARISING FROM
OR RELATED TO (A) THE CONDITION (INCLUDING ANY CONSTRUCTION DEFECTS, ERRORS,
OMISSIONS OR OTHER CONDITIONS, LATENT OR OTHERWISE, AND THE PRESENCE IN THE
SOIL, AIR, STRUCTURES AND SURFACE AND SUBSURFACE WATERS OF MATERIALS OR
SUBSTANCES THAT HAVE BEEN OR MAY IN THE FUTURE BE DETERMINED TO BE HAZARDOUS
SUBSTANCES OR OTHERWISE TOXIC, HAZARDOUS, UNDESIRABLE OR SUBJECT TO REGULATION
AND THAT MAY NEED TO BE SPECIALLY TREATED, HANDLED OR REMOVED FROM THE PROPERTY
UNDER CURRENT OR FUTURE ENVIRONMENTAL LAWS, VALUATION, SALABILITY OR UTILITY OF
THE PROPERTY, OR ITS SUITABILITY FOR ANY PURPOSE WHATSOEVER AS OF THE CLOSING
DATE, AND (B) ANY INFORMATION FURNISHED BY, ANY STATEMENT MADE BY OR ANY ACT OR
OMISSION OF ANY ONE OR MORE OF THE RELEASED PARTIES UNDER OR IN CONNECTION WITH
THIS AGREEMENT. THIS RELEASE INCLUDES CLAIMS OF WHICH BUYER IS NOW UNAWARE OR
WHICH BUYER DOES NOT SUSPECT TO EXIST WHICH, IF KNOWN BY BUYER, WOULD MATERIALLY
AFFECT BUYER'S RELEASE OF SELLER AND THE OTHER RELEASED PARTIES. IN THIS
CONNECTION AND TO THE EXTENT PERMITTED BY LAW, BUYER HEREBY AGREES, REPRESENTS
AND WARRANTS THAT BUYER REALIZES AND ACKNOWLEDGES THAT FACTUAL MATTERS NOW
UNKNOWN TO BUYER MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CLAIMS WHICH ARE
PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND BUYER FURTHER AGREES,
REPRESENTS AND WARRANTS THAT THE WAIVERS AND



--------------------------------------------------------------------------------



RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT BUYER NEVERTHELESS HEREBY INTENDS TO, EXCEPT AS TO
REPRESENTATIONS AND WARRANTIES BY SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT
AND ANY TRANSFER DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO BUYER AT COE,
SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF THIS AGREEMENT AND SUCH
TRANSFER DOCUMENTS, RELEASE, DISCHARGE AND EXCULPATE SELLER AND THE OTHER
RELEASED PARTIES FROM ANY SUCH UNKNOWN CLAIMS.
(g)BUYER ACKNOWLEDGES THAT, AS OF THE CLOSING DATE, BUYER WILL HAVE INSPECTED
THE PROPERTY AND OBSERVED ITS PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS
AND WILL HAVE HAD THE OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS AND STUDIES ON
AND OF THE PROPERTY AS BUYER DEEMS NECESSARY, AND HEREBY WAIVES ANY AND ALL
OBJECTIONS TO, CLAIMS OR COMPLAINTS REGARDING THE PROPERTY AND ITS CONDITION,
INCLUDING FEDERAL, STATE OR COMMON LAW BASED ACTIONS AND ANY PRIVATE RIGHT OF
ACTION UNDER STATE AND FEDERAL LAW TO WHICH THE PROPERTY IS OR MAY BE SUBJECT,
INCLUDING ENVIRONMENTAL LAWS, PHYSICAL CHARACTERISTICS AND EXISTING CONDITIONS,
INCLUDING STRUCTURAL AND GEOLOGIC CONDITIONS, SUBSURFACE SOIL AND WATER
CONDITIONS AND SOLID AND HAZARDOUS WASTE AND HAZARDOUS SUBSTANCES ON, UNDER,
ADJACENT TO OR OTHERWISE AFFECTING THE PROPERTY, PROVIDED THAT SUCH WAIVER SHALL
NOT BE EFFECTIVE WITH RESPECT TO ANY REPRESENTATION OR WARRANTY BY SELLER THAT
IS EXPRESSLY CONTAINED IN THIS AGREEMENT OR ANY TRANSFER DOCUMENT SELLER
EXECUTES AND DELIVERS TO BUYER AT COE, SUBJECT TO THE TERMS, CONDITIONS AND
LIMITATIONS OF THIS AGREEMENT AND SUCH TRANSFER DOCUMENTS. EXCEPT AS TO
REPRESENTATIONS AND WARRANTIES BY SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT
AND ANY TRANSFER DOCUMENTS EXECUTED AND DELIVERED BY SELLER TO BUYER AT COE,
SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF THIS AGREEMENT AND SUCH
TRANSFER DOCUMENTS, BUYER FURTHER HEREBY ASSUMES THE RISK OF CHANGES IN
APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS ON THE PROPERTY AND THE RISK THAT ADVERSE PHYSICAL
CHARACTERISTICS AND CONDITIONS, INCLUDING THE PRESENCE OF HAZARDOUS SUBSTANCES
OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY BUYER'S INVESTIGATION.
(h)THE PROVISIONS OF THIS SECTION 13.1 WILL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE COE, AS APPLICABLE. EACH PERSON EXPRESSLY BENEFITTING FROM THE
PROVISIONS OF THIS SECTION 13.1 (INCLUDING ALL OF THE RELEASED PARTIES) ARE AND
ARE INTENDED TO BE THIRD PARTY BENEFICIARIES OF THIS SECTION 13.1.
(i)Notwithstanding anything to the contrary contained in this Section 13.1,
Buyer shall have the right to defend any governmental or third party
environmental claim asserted



--------------------------------------------------------------------------------



against Buyer after COE with respect to any environmental matter occurring prior
to COE by alleging that Seller and not Buyer is responsible for such claim.
“Environmental Law” means any applicable federal, state or local law, ordinance,
rule, permit or regulation or any applicable order, judgment, injunction or
decree of any applicable Governmental Authority relating to pollution or
substances, wastes or materials which are considered to be hazardous or toxic,
including the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Emergency Planning and Community Right to Know Act, all amendments and
supplements to any of the foregoing and all regulations and publications
promulgated or issued relative to the foregoing.
“Hazardous Substances” means any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances or materials that might pose a hazard
to health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized under
any Environmental Law (including lead paint, asbestos, urea formaldehyde foam
insulation, petroleum, petroleum products and polychlorinated biphenyls); any
and all substances, materials or wastes which are toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous; and any and all substances, materials or wastes which constitute or
contain radon gas, mold, electromagnetic waves or any of the substances or
materials identified above in this definition.


All representations and warranties made in this Agreement by Seller shall
survive the execution and delivery of this Agreement and COE for a period of
three hundred and sixty five (365) days. On the expiration of the three hundred
sixty-five (365) day period, all such representations, warranties and
indemnities will be of no further force or effect except to the extent that,
with respect to any particular alleged breach, Buyer gives Seller notice of such
alleged breach, with reasonable detail as to the nature of such breach, within
three hundred and sixty five (365) after the Closing Date and files an action
against Seller with respect to such alleged breach within one hundred eighty
(180) days after the date of providing such notice. Seller's total liability for
any and all breaches of all representations, warranties and indemnities
contained in this Agreement or in any Transfer Document shall be limited to, and
shall not exceed, One Million Dollars ($1,000,000) in the aggregate. Further, in
no event will Seller be liable for any consequential, indirect or punitive
damages as a result of, or arising from any breach of or indemnity under, this
Agreement or any Transfer Document. Buyer shall not seek, and hereby
specifically waives any right to recover, any such consequential, indirect or
punitive damages. In no event will any claim for a breach of any representation,
warranty or indemnity of Seller post-COE be actionable or payable if the breach
in question results from or is based on a condition, state of facts or other
matter of which Buyer had actual, conscious (and not constructive or imputed)
knowledge prior to the COE or that was contained in any of the files, books,
documents or records listed on Exhibit H or the Tenant estoppel. If COE occurs,
Seller will have no liability or obligation to Buyer under or arising out of or
relating to this Agreement, the Transfer Documents or the Property except for
breaches by Seller of the representation, warranties and indemnities in this
Agreement or the Transfer Documents and except



--------------------------------------------------------------------------------



for those matters which expressly survive the COE, as limited by this paragraph
and any additional limitations in this Agreement and the Transfer Documents. The
provisions of this paragraph will survive Closing or any termination of this
Agreement, as applicable.


All references in this Agreement, any Transaction Documents or otherwise, to the
“knowledge of Seller,” “Seller’s knowledge” or words of like effect will refer
only to the actual, conscious knowledge of Justin Blomberg (the “Seller
Knowledge Party”), and no others, as of the date such representation and
warranty is made. Seller represents and warrants to Buyer that the Seller
Knowledge Party is the individual who is the person within Seller’s
organization, or is an agent of Seller, who has been primarily responsible for
the Property and the person within Seller’s organization, or as agent of Seller,
to whom any material issues with respect to the matters set forth in this
Section 13 would be raised in the ordinary course of business. The term
“knowledge of Seller,” “Seller’s Knowledge” or words of like effect will not be
construed, by imputation or otherwise, to refer to the knowledge of any
Affiliate of Seller, or to any other partner, member, shareholder, beneficial
owner, director, officer, agent, manager, representative, employee, attorney or
consultant of Seller, Seller’s direct or indirect beneficial owners or any of
their respective Affiliates, or to impose on any individual named above any duty
to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. Buyer acknowledges that the Seller Knowledge Party is named
solely for the purpose of defining and narrowing the scope of Seller’s knowledge
and not for the purpose of imposing any liability on or creating any duties
running from such individual to Buyer. Buyer covenants that it will bring no
action of any kind against the Seller Knowledge Party related to or arising out
of the representations and warranties made in this Agreement, the Transfer
Documents or otherwise.


14.    BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Buyer hereby represents and warrants to Seller as of the Effective Date
and again as of COE that:


(i)    Buyer is a duly organized and validly existing limited liability company
under the laws of the State of Arizona. Buyer has full power and authority to
execute, deliver and perform under this Agreement as well as under the Transfer
Documents;


(ii)    Buyer has taken all necessary action to authorize the execution,
delivery and performance of this Agreement. Upon the execution and delivery of
any document to be delivered by Buyer on or prior to the COE, this Agreement and
such document will constitute the valid and binding obligation and agreement of
Buyer, enforceable against Buyer in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors;


(iii)    Executive Order.
(a)    Buyer is in compliance with the requirements of the Order and other
similar requirements contained in the rules and regulations of the office of
OFAC and in any enabling legislation or other Executive Orders or regulations in
respect thereof.



--------------------------------------------------------------------------------





(b)    Buyer is not:


(1)    listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other Lists; or


(2)    a Person who has been determined by competent authority to be subject to
the prohibitions contained in any of the Orders.


(iv)    Buyer is not (and, throughout the period transactions are occurring
pursuant to this Agreement, will not be) and is not acting on behalf of (and,
throughout the period transactions are occurring pursuant to this Agreement,
will not be acting on behalf of) an “employee benefit plan” as defined in
Section 3(3) of ERISA, that is subject to Title I of ERISA, a “plan” as defined
in and subject to Section 4975 of the Internal Revenue Code of 1986, as amended,
or an entity deemed to hold the plan assets of any of the foregoing pursuant to
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.  Buyer is
either not, and is not using the assets of, a “governmental plan” as defined in
Section 3(32) of ERISA or, if Buyer is, or is using the assets of, a
governmental plan, the transactions contemplated by this Agreement are not in
violation of any laws applicable to Buyer, regulating investments of, or
fiduciary obligations with respect to, governmental plans.
(v)    there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the documents, the agreed upon
forms of which are attached hereto as Exhibits; and
(vi)    the execution, delivery or performance of this Agreement and the
Transfer Documents have not and will not constitute a breach of the terms,
conditions or provisions of, or conflict with or constitute a default under any
other agreement or instrument, law or court order under which Buyer is a party
or may be bound.


(b)    Further, Buyer hereby covenants to Seller as of the Effective Date that:


(i)    should Buyer receive notice or knowledge of any information regarding any
of the matters set forth in this Section 14 after the Effective Date and prior
to COE, Buyer will promptly notify Seller of the same in writing.


All representations and warranties made in this Agreement by Buyer shall survive
the execution and delivery of this Agreement and COE for a period of one hundred
eighty (180) days. On the expiration of the one hundred eighty (180) day period,
all representations and warranties will be of no further force or effect except
to the extent that with respect to any particular alleged breach, Seller gives
Buyer notice of such alleged breach, with reasonable detail as to the nature of
such breach, prior to the expiration of the one hundred eighty (180) day period
and files an action against Buyer with respect to such alleged breach within
ninety (90) days after the giving of such notice. Buyer’s total liability for
any and all breaches of all representations, warranties and



--------------------------------------------------------------------------------



indemnities contained in this Agreement shall be limited to, and shall not
exceed, One Million Dollars ($1,000,000) in the aggregate. In no event will
Buyer be liable for, nor will Seller seek, and hereby specifically waives any
right to recover, any such consequential, indirect or punitive damages. In no
event will any claim for a breach of any representation, warranty or indemnity
of Buyer be actionable or payable post-COE if the breach in question results
from or is based on a condition, state of facts or other matter of which Seller
had actual, conscious (and not constructive or imputed) knowledge prior to the
COE. The provisions of this paragraph will survive Closing or any termination of
this Agreement, as applicable.


15.    RENTS AND DEPOSITS. Seller and Buyer agree that, in addition to all other
conditions and covenants contained herein, Seller shall deliver to Buyer and
Escrow Agent not later than the day immediately prior to COE information,
certified by Seller to be true and accurate as of the date thereof and as of the
date of COE, with respect to (i) the amount of Tenant’s security deposit under
the Lease, if any, and (ii) prepaid and/or abated rents, including, without
limitation, the amount thereof and the date to which such rents have been paid.


16.    BROKER’S COMMISSION. Concerning any brokerage commission, the Parties
agree as follows:


(a)    the Parties warrant to one another that they have not dealt with any
finder, broker or realtor in connection with this Agreement except Fred Arena of
Vision Equities (“Broker”); Seller advises that Broker has acknowledged that no
fee of any type or kind is due to Fred Arena, it, or its affiliates and if
Broker shall later seek a fee Seller shall be responsible for the same; and


(b)    if any person shall assert a claim to a finder’s fee or brokerage
commission on account of alleged employment as a finder or broker in connection
with this Agreement (including Broker), the Party under whom the finder or
broker is claiming shall indemnify, defend and hold the other Party harmless
from and against any such claim and all costs, expenses and liabilities incurred
in connection with such claim or any action or proceeding brought on such claim,
including, but not limited to, counsel and witness fees and court costs in
defending against such claim. The provisions of this subsection shall survive
cancellation of this Agreement or COE.


17.    CLOSE OF ESCROW. COE shall be on or before 5:00 p.m. MST on the thirtieth
30th day after the expiration of the Study Period, as extended pursuant to this
Agreement or such earlier date as Buyer and Seller may mutually agree by giving
not less than five (5) days prior written notice to Escrow Agent (the “Closing
Date”).


18.    ASSIGNMENT. This Agreement may not be assigned by Seller or Buyer without
the prior written consent of the other. This Agreement and Buyer’s rights may be
transferred and assigned to an Affiliate of Buyer, Cole Operating Partnership
IV, LP, a Delaware limited partnership, Cole REIT III Operating Partnership, LP,
a Delaware limited partnership, Cole Corporate Income Operating Partnership, LP,
a Delaware limited partnership, Cole Corporate Income Operating Partnership II,
LP, a Delaware limited partnership, or Cole Real Estate Income Strategy (Daily
NAV) Operating Partnership, LP, a Delaware limited partnership, without the
consent of Seller. Any assignee or transferee under any such Buyer assignment or
transfer as to which Seller’s written



--------------------------------------------------------------------------------



consent has been given will expressly assume all of Buyers duties, liabilities
and obligations under this Agreement by written instrument delivered to Seller
as a condition to the effectiveness of the assignment or transfer. No assignment
will relieve the original Buyer of any duties or obligations under this
Agreement, and the written assignment and assumption instrument must, as a
condition to the effectiveness thereof, expressly so provide; provided, however,
with respect to any assignment, if COE occurs the assigning party (but not the
assignee) shall be relieved of all its obligations arising under this Agreement
before, on and after COE. Subject to the foregoing, this Agreement will be
binding upon and will inure to the benefit of Seller and Buyer and their
respective legal representatives, successors and permitted assigns. This
Agreement is not intended and will not be construed to create any rights in or
to be enforceable in any part by any other persons.


Affiliate for purposes of this Agreement shall mean with respect to any
specified Person, any other Person that (1) directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with the specified Person; (2) is a partner, member, manager, director, officer
or trustee of the specified Person or of any Person covered by clause (1) above
or clause (3) below; or (3) is a partner of a partnership or joint venture or
member of a limited liability company that owns, or is a beneficiary or trustee
of a trust that owns, or other owner of any stock or other evidences of
beneficial ownership in, the specified Person or any Person who directly or
indirectly through one or more intermediaries controls, or is controlled by or
under common control with, the specified Person. For purposes of this
definition, the term "control" means the possession, directly or indirectly, of
the power to direct or to cause the direction of the management and policies of
a Person, whether through the ownership of voting stock, beneficial interests or
partnership interests, by contract or otherwise.


19.    RISK OF LOSS. Seller shall bear all risk of loss resulting from or
related to damage of or to the Property or any part thereof which may occur
prior to COE.
(a)Immaterial Damage or Destruction. In the event of any immaterial damage or
destruction to the Property occurring after the Effective Date and provided
Seller is maintaining casualty insurance providing replacement cost and rental
loss coverage, Seller and Buyer will proceed to close under this Agreement, and
Buyer will be entitled to receive (and Seller will assign to Buyer at the COE
Seller's rights under insurance policies to receive): (i) any insurance proceeds
(including any rent loss insurance applicable to any period on and after the COE
but excluding such proceeds applicable to any period prior to COE) due Seller as
a result of such damage or destruction, plus (ii) an amount from Seller equal to
Seller's unpaid deductible with respect to such casualty. Upon the occurrence of
the COE and Buyer's receipt of the foregoing proceeds, or assignment of the
right to receive such proceeds, as the case may be, Buyer shall assume
responsibility for repair of the damage or destruction. For purposes of this
Agreement, the term “immaterial damage or destruction” means such instances of
damage or destruction that: (u) can be repaired or restored at a cost equal to
or less than the amount that is two and one half percent (2.5%) of the Purchase
Price, (v) do not give any Tenant a right to terminate its Lease (or if such
right to terminate exists, such right has expired or been expressly waived in
writing by such Tenant) or abate or reduce payment of rents or other charges,
(w) do not materially affect vehicular ingress and egress to and from the
Property in Buyer’s reasonable judgment, (x) do not reduce the number of
off-street parking spaces existing on the Property as of the Effective Date
below the number



--------------------------------------------------------------------------------



required to comply with applicable zoning laws, the Lease or recorded
instruments affecting the Property, (y) do not result in the taking of any
portion of any building, and (z) do not otherwise materially and adversely
interfere with the operation or use of the Improvements currently existing on
the Property.
(b)Material Damage or Destruction. In the event of any material damage or
destruction to the Property occurring after the Effective Date, Buyer may, at
its option, by giving notice to Seller within the earlier of twenty (20) days
after Buyer is notified by Seller of such material damage or destruction or the
Closing Date (but in no event will Buyer have less than ten (10) days after
Buyer is notified by Seller of such material damage or destruction to make the
decision, and if necessary the Closing Date will be extended to give Buyer the
full 10-day period to make such election): (i) terminate this Agreement, and
Escrow Agent will promptly return the Earnest Money Deposit to Buyer and the
rights, duties, obligations and liabilities of the parties under this Agreement
will immediately terminate and be of no further force or effect, except for
those which expressly survive termination under the provisions of this Agreement
or (ii) proceed to close under this Agreement, assume responsibility for such
repairs and receive (and Seller will assign to Buyer at the COE Seller's rights
under insurance policies to receive) any insurance proceeds (including any rent
loss insurance applicable to the period on or after the Closing Date but
excluding such proceeds applicable to any period prior to COE) due Seller, plus
an amount from Seller equal to Seller's unpaid deductible with respect to such
casualty. If Buyer fails to deliver to Seller notice of Buyer's election within
the period set forth above, Buyer will be deemed to have elected to terminate
the Agreement as provided in clause (i) of the preceding sentence. If Buyer
elects clause (ii) above, Seller will cooperate reasonably and in good faith
with Buyer after the COE to assist Buyer in obtaining the insurance proceeds
from Seller's insurers (but without being obligated to expend funds or insure
liability). For purposes of this Agreement “material damage or destruction”
means all instances of damage or destruction that are not defined as immaterial
damage or destruction in Section 19(a) above.
19.1    Condemnation. If, prior to the COE, all or any material part of the
Property is subjected to a bona fide threat of condemnation by a body having the
power of eminent domain or is taken by eminent domain or condemnation (or a
conveyance in lieu thereof), or if Seller has received written notice that any
material condemnation action or proceeding with respect to the Property is
contemplated by a body having the power of eminent domain, Seller will give
Buyer prompt notice, and Buyer may, by giving notice to Seller within ten (10)
days after the receipt of such notice from Seller, elect to terminate this
Agreement. If Buyer elects to terminate this Agreement in accordance with this
Section 19.1, then the Earnest Money Deposit will be returned promptly to Buyer
by Escrow Agent and the rights, duties, obligations, and liabilities of the
parties under this Agreement will immediately terminate and be of no further
force and effect, except for those which expressly survive termination under the
Agreement. If Buyer does not elect or have the right (that is, if the
condemnation is not material) to terminate this Agreement by notice to Seller
within such ten (10) day period, the sale of the Property will be effected with
no further adjustment and without reduction of the Purchase Price, and at the
COE, Seller will assign, transfer and set over to Buyer all of the right, title
and interest of Seller in and to any awards applicable to the Property that have
been or that may be made for such taking, less the actual out-of-pocket costs,
expenses and fees incurred by Seller in connection with the negotiation and
settlement of the



--------------------------------------------------------------------------------



condemnation action or proceeding or conveyance in lieu thereof. As used in this
Section 19.1, a “material part” of the Property is such a portion that
(u) cannot be repaired or restored at a cost equal to or less than the amount
that is two and one half percent (2.5%) of the Purchase Price, (v) gives any
Tenant a right to terminate its Lease (or if such right to terminate exists,
such right has expired or been expressly waived in writing by such Tenant) or
abate or reduce payment of rents or other charges, (w) materially affects
vehicular ingress and egress to and from the Property in Buyer’s reasonable
judgment, (x) reduces the number of off-street parking spaces existing on the
Property as of the Effective Date below the number required to comply with
applicable zoning laws, the Lease or recorded instruments affecting the
Property, (y) results in the taking of any portion of any building, and (z) 
otherwise materially and adversely interferes with the operation or use of the
Improvements currently existing on the Property.
    20.    REMEDIES.
(a)    Seller’s Breach. If Seller (1) fails to sell the Property to Buyer in
accordance with this Agreement for any reason other than Buyer's material
default, failure of a condition to Seller's obligation to close, or Seller's or
Buyer's permitted termination of this Agreement as expressly provided in this
Agreement, or (2) breaches this Agreement, including, without limitation, a
breach of any representation or warranty of Seller set forth herein, then Buyer
may, at Buyer’s sole option, either: (i) by written notice to Seller and Escrow
Agent, cancel this Agreement whereupon the Earnest Money Deposit shall be paid
immediately by Escrow Agent to Buyer, Seller shall promptly reimburse to Buyer
its reasonable and actually incurred out-of-pocket and third-party property
diligence expenses not to exceed Fifty Thousand Dollars ($50,000.00) and, except
as otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation hereunder; (ii) extend the date scheduled for
COE for such reasonable period of time as may be required to permit Seller to
cure or remedy such breach (provided such period of time shall not exceed thirty
(30) days unless such greater period of time is agreed to in writing by Seller);
or (iii) to enforce specific performance of Seller's obligation to execute and
deliver the documents required to convey the Property to Buyer in accordance
with this Agreement (provided that any action, suit or proceeding brought by
Buyer against Seller for specific performance must be commenced and served, if
at all, in accordance with Section 22 hereof on or before the date which is six
(6) months after the scheduled date of COE otherwise in effect hereunder and, if
not commenced and served on or before such date, such action, suit or proceeding
thereafter shall be void and of no force or effect). Notwithstanding the
foregoing, if specific performance is unavailable as a remedy to Buyer because
of Seller’s affirmative act or intentional omission, Buyer shall be entitled to
pursue all rights and remedies available at law or in equity. Seller hereby
acknowledges and agrees that, except as otherwise expressly set forth in this
Agreement, the provisions of this Section 20(a) shall not limit any rights or
remedies Buyer may have against Seller after COE for any misrepresentation,
breach of warranty or default by Seller in any of its obligations under
this Agreement, the Transfer Documents or any other documents to be entered into
pursuant to this Agreement. Buyer further agrees, as part of the consideration
for Seller entering into this Agreement, that Buyer will not, except in
connection with an action under clause (iii) above, place or attempt to place a
lis pendens on the Land or Improvements or any part thereof; any violation of
this covenant shall constitute a Buyer default hereunder, and Seller may cause
any such lis pendens to be cancelled of record as a matter of right in addition
to its other rights and remedies.



--------------------------------------------------------------------------------





(b)    Buyer’s Breach. If Buyer fails to purchase the Property in accordance
with this Agreement for any reason other than Seller's material default, failure
of a condition to Buyer's obligation to close, or Seller’s or Buyer's exercise
of an express right of termination granted in this Agreement, then Buyer shall
be deemed to be in default hereunder and, as its sole remedy Seller shall be
entitled to retain the Earnest Money Deposit in accordance with subsection 5(b)
as Seller’s agreed and total liquidated damages. The foregoing liquidated
damages provision will not apply to or limit Buyer's liability for Buyer's
obligations under Sections 7(b), 13.1, 16(b), and 23(b) of this Agreement or any
of Buyer's obligations under any of the Transfer Documents. Buyer waives and
releases any right to (and hereby covenants that it will not) sue Seller or seek
or claim a refund of the Earnest Money Deposit on the grounds it is unreasonable
in amount and exceeds Seller's actual damages or that retention by Seller of the
Earnest Money Deposit constitutes a penalty and not agreed upon and reasonable
liquidated damages. Seller hereby waives any right to seek any equitable or
legal remedies against Buyer except as otherwise expressly provided in this
Agreement.


21.    ATTORNEYS’ FEES. If there is any litigation to enforce any provisions or
rights arising under this Agreement, each party shall bear their/its own costs
and expenses, including, but not limited to, attorneys’ fees incurred.


22.    NOTICES.


(a)    Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto, or telecopy (fax), or any express or overnight delivery service (e.g.,
Federal Express), delivery charges prepaid:


if to Seller:
FE Properties Las Vegas LLC

c/o Quarry Capital LLC
1370 Jet Stream Drive, Suite 140
Henderson, NV 89052
Attn:    Justin Blomberg
Tel.:    (702) 889-0827
Fax:    (702) 966-3832


if to Buyer:                    Series C, LLC
c/o Cole Real Estate Investments
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn:    Legal Department/Kathy Simens
Tel.:    (602) 778-8700
Fax:    (480) 449-7012





--------------------------------------------------------------------------------



with copies to:
Kutak Rock LLP

8601 N. Scottsdale Road, Suite 300
Scottsdale, AZ 85253
Attn:    Joy Sullivan
Tel.:    (480) 429-5000
Fax:    (480) 429-5001


If to Escrow Agent:
First American Title Insurance Company

2425 E. Camelback Road, Suite 300
Phoenix, AZ 85016
Attn:    Mr. Brandon Grajewski
Tel.:    (602) 567-8145
Fax:    (602) 567-8101


(b)     Effective Date of Notices. Notice shall be deemed to have been given on
the date on which notice is delivered, if notice is given by personal delivery
or telecopy, and on the date of deposit in the mail, if mailed or deposited with
the overnight carrier, if used. Notice shall be deemed to have been received (i)
on the date on which the notice is received, if notice is given by telecopy or
personal delivery, (ii) on the first business day following deposit with an
overnight carrier, if used, and (iii) on the second (2nd) day following deposit
in the U.S. Mail, if notice is mailed. If escrow has opened, a copy of any
notice given to a party shall also be given to Escrow Agent by regular U.S. Mail
or by any other method provided for herein.


23.    CLOSING COSTS.


(a)    Closing Costs. Seller and Buyer agree to pay closing costs as indicated
in this Agreement and in the escrow instructions attached hereto as Exhibit F,
and by this reference incorporated herein (the “Escrow Instructions”). At COE,
Seller shall pay (i) the costs of releasing all liens, judgments, and other
encumbrances that are to be released and of recording such releases, (ii)
one-half the fees and costs due Escrow Agent for its services, (iii) the
transfer tax associated with the sale of the Property, if any, and (iv) all
other costs to be paid by Seller under this Agreement. At COE, Buyer shall pay
(i) one-half the fees and costs due Escrow Agent for its services, (ii) the cost
of the Survey, and (iii) all other costs to be paid by Buyer under this
Agreement. Except as otherwise provided for in this Agreement, Seller and Buyer
will each be solely responsible for and bear all of their own respective
expenses, including, without limitation, expenses of legal counsel, accountants,
and other advisors incurred at any time in connection with pursuing or
consummating the transaction contemplated herein. Any other closing costs not
specifically designated as the responsibility of either Party in the Escrow
Instructions or in this Agreement shall be paid by Seller and Buyer according to
the usual and customary allocation of the same by Escrow Agent. Seller agrees
that all closing costs payable by Seller shall be deducted from Seller’s
proceeds otherwise payable to Seller at COE. Buyer shall deposit with Escrow
Agent sufficient cash to pay all of Buyer’s closing costs.





--------------------------------------------------------------------------------



(b)    Prorations.


i.Taxes. To the extent not paid directly by Tenant to the governmental
authority, or to the extent it is an obligation of Seller and not Tenant under
the Lease, all general and special real estate taxes and assessments imposed by
any governmental authority with respect to the Property (or any component
thereof) (collectively, "Taxes") for the year in which the COE occurs will be
prorated between Seller and Buyer as of the COE based on the parties' respective
period of ownership during such tax year.
ii.Intentionally omitted.
iii.Tax Appeals. Seller reserves the right to (i) contest any taxes, assessments
or reassessments of the Land and Improvements and Property (or any portion
thereof) that relate to all or any portion of fiscal tax year 2013-2014;
(ii) attempt to obtain a refund for any taxes or assessments previously paid by
Seller; and (iii) meet with governmental officials in connection with (i) or
(ii) immediately above; however, if Seller undertakes any of the foregoing, it
will notify and coordinate in a commercially reasonable manner with Buyer. The
provisions of this Section 23(b)(iii) will survive COE.
iv.Rents. Rents and any other amounts paid to Seller by the Tenant (or by other
parties using the Property) will be prorated in accordance with this Section
23(b)(iv) as of the COE and be adjusted against the Purchase Price. Seller and
Buyer will prorate all rents (which shall be deemed to include parking fees or
other parking charges paid by tenants), additional rent, common area maintenance
charges, operating expense and Taxes contributions, tenant reimbursements and
escalations, and all other payments under the Lease received as of the COE, so
that at COE: (i) Seller will receive the portion of all rent payments and other
payments attributable to any period prior to the COE and will receive
reimbursement for all expenses paid by Seller up to the COE for which Seller is
entitled to reimbursement under the Lease (including additional rent installment
payments for operating expenses, Taxes and charges for appeals relating to Taxes
to the extent permitted under the Leases); such expenses will be reasonably
estimated if not ascertainable as of the COE and then will be re-adjusted as
provided in Section 23(b)(iv) below when actual amounts are determined, and (ii)
the excess, if any, is credited to Buyer. If income to the Property includes
other revenues paid by parties other than Tenant, then such revenues and all
operating and other expenses specifically attributable thereto and services and
not included in the charges to Tenant described above in this Section 23(b)(iv)
likewise shall be prorated and allocated in accordance with the procedure and
provisions set forth above with respect to Leases. The provisions of this
Section 23(b)(iv) will survive the COE.
v.Security Deposits. Buyer will receive at COE a credit for all Security Deposit
obligations, if any, assigned to and assumed by Buyer at COE in connection with
the Lease.
vi.Operating Expenses; Year End Reconciliation. To the extent not paid directly
by Tenant to the governmental authority, or to the extent it is an obligation of
Seller and not Tenant under the Lease, operating expenses actually paid or
payable by



--------------------------------------------------------------------------------



Seller as of the COE, even if not then due and payable (which will include
expenses under all contracts which, even if terminated at or prior to COE,
continue by their terms for a period after COE), will be prorated as of the COE
based on the parties' respective period of ownership during the period for which
such charges are billed and adjusted against the Purchase Price.
vii.Other Prorations. To the extent not paid directly by Tenant, all other
applicable prorations with respect to the Property (or any component thereof)
for the year in which the COE occurs will be prorated between Seller and Buyer
as of the COE based on the parties' respective period of ownership during such
year.
(d)    Instructions. This Agreement, together with the Escrow Instructions,
shall constitute escrow instructions for the transaction contemplated herein.
Such escrow instructions shall be construed as applying principally to Escrow
Agent’s employment.


(e)     Survival. The provisions of this Section 23 shall survive COE.


24.    ESCROW CANCELLATION CHARGES. If escrow fails to close because of Seller’s
default, Seller shall be liable for any cancellation charges of Escrow Agent. If
escrow fails to close because of Buyer’s default, Buyer shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close for any other
reason, Seller and Buyer shall each be liable for one‑half of any cancellation
charges of Escrow Agent. The provisions of this Section 24 shall survive
cancellation of this Agreement.


25.    APPROVALS. Concerning all matters in this Agreement requiring the consent
or approval of any Party, the Parties agree that any such consent or approval
shall not be unreasonably withheld unless otherwise provided in this Agreement.


26.    INTENTIONALLY LEFT BLANK.


27.    ADDITIONAL ACTS. The Parties agree to execute promptly such other
documents and to perform such other acts as may be reasonably necessary to carry
out the purpose and intent of this Agreement.


28.    GOVERNING LAW. This Agreement shall be governed by and construed or
enforced in accordance with the laws of the State of Nevada.


29.    CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the Parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection
with the interpretation and construction of this Agreement that ambiguous or
conflicting terms or



--------------------------------------------------------------------------------



provisions contained in this Agreement shall be interpreted or construed against
the Party whose attorney prepared the executed Agreement or any earlier draft of
the same.


30.    TIME OF ESSENCE. Time is of the essence of this Agreement. However, if
this Agreement requires any act to be done or action to be taken on a date which
is a Saturday, Sunday or legal holiday, such act or action shall be deemed to
have been validly done or taken if done or taken on the next succeeding day
which is not a Saturday, Sunday or legal holiday, and the successive periods
shall be deemed extended accordingly.


31.    INTERPRETATION. If there is any specific and direct conflict between, or
any ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.


32.    HEADINGS. The headings of this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.


33.    FAX AND COUNTERPARTS. This Agreement may be executed by facsimile, by
email (in “.pdf” format) and/or in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and all of which
together shall constitute one and the same instrument.


34.    INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this Agreement
are fully incorporated herein as though set forth at length herein.


35.    SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect.


36.    ENTIRE AGREEMENT. This Agreement contains the entire agreement between
the Parties and supersedes all prior agreements, oral or written, with respect
to the subject matter hereof. The provisions of this Agreement shall be
construed as a whole and not strictly for or against any Party.


37.    INTENTIONALLY OMITTED.


38.    INTENTIONALLY OMITTED.


39.    SEC S-X 3-14 Audit. In order to enable Buyer to comply with the reporting
requirements of the Securities and Exchange Commission (the “SEC”), Seller
agrees to provide Buyer and its representatives information sufficient for Buyer
to comply with SEC Rule 3-14 of Regulation S-X, including Seller's most current
financial statements relating to the financial operation of the Property for the
current fiscal year and the most recent pre-acquisition fiscal year, and upon
request, support for certain operating revenues and expenses specific to the
Property



--------------------------------------------------------------------------------



(collectively, the “SEC Filing Information”). Seller understands that certain of
the SEC Filing Information may be included in filings required to be made
by Buyer with the SEC. Seller will cooperate in providing data and by being
available to answer questions with respect to its records as they arise, both
before and after the expiration of the Study Period. This Section 39 shall
survive COE for a period of one (1) year.


40.    TENANT AUDIT RIGHT. In the event that Tenant has the right to inspect and
audit the books, records and other documents of the landlord under the Lease
which evidence the purchase price of the Real Property, the development and
construction costs of the Improvements, and/or common area maintenance costs and
expenses, Seller hereby covenants and agrees that it shall retain such books,
records and other documents which will enable Tenant to conduct a full and
complete audit thereof until the date that is six (6) months after the latest
date that Tenant could demand an inspection and/or audit thereof pursuant to the
Lease and, upon written request therefore from Buyer, or any successor or
assign, thereof, shall provide both Buyer and Tenant with reasonable access
thereto and otherwise reasonably cooperate with both Buyer and Tenant with
respect to such inspection and/or audit by Tenant. In the event Tenant claims
any right to a credit, refund or other reimbursement as a result of such audit,
Seller shall indemnify, hold harmless and defend the Indemnified Parties from
any and all Claims relating thereto or arising therefrom. The provisions of this
Section 40 shall survive COE.


41.    LIKE-KIND EXCHANGE. (a) Seller agrees to reasonably cooperate with Buyer
by executing such documents or taking such action as Buyer reasonably requests
in connection with any tax deferred exchange pursuant to Section 1031 of the Tax
Code, provided that (i) the transaction contemplated by this Agreement shall not
be conditioned upon completion of such exchange; (ii) Seller shall not be
required to take title to any real property in connection with any such
exchange; (iii) Seller shall not incur any liability by reason of any such
exchange; and (iv) Seller shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.
(b) Buyer agrees to reasonably cooperate with Seller by executing such documents
or taking such action as Seller reasonably requests in connection with any tax
deferred exchange pursuant to Section 1031 of the Tax Code, provided that (i)
the transaction contemplated by this Agreement shall not be conditioned upon
completion of such exchange; (ii) Buyer shall not be required to take title to
any real property (other than the Property) in connection with any such
exchange; (iii) Buyer shall not incur any liability by reason of any such
exchange; and (iv) Buyer shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.


(c) In order to facilitate a tax deferred exchange pursuant to Section 1031 of
the Tax Code, Seller may extend the Closing Date for up to two additional thirty
(30) day periods upon delivery of written notice to extend the Closing Date to
Escrow Agent and Buyer at least five (5) business days prior to the currently
scheduled Closing Date. Upon each election to so extend, the Purchase Price will
automatically reduce by $50,000 for each such election.





--------------------------------------------------------------------------------



42.     Governing Law; Dispute Resolution.
(a)    Any controversy or claim arising out of or relating to this Agreement, or
the breach, termination or validity thereof, shall be determined by arbitration
in Las Vegas, Nevada in accordance with the provisions of this Section 42 and
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
in effect on the date of this Agreement. Such controversy or claim shall be
heard and determined by a single arbitrator who (i) has the qualifications and
experience set forth below in Section 42(b) and (ii) is selected as provided
below in Section 42(c). Controversies or claims to be determined by the
arbitrator shall include, without limitation, claims for equitable relief such
as specific performance. The arbitrator(s) shall base his or her award on this
Agreement and applicable law and judicial precedent and shall accompany his or
her award with a written explanation of the reasons for such award. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


(b)    Every person nominated or recommended to serve as an arbitrator hereunder
shall be a lawyer with excellent academic and professional credentials and be a
partner in (or counsel to or retired partner of) a highly respected commercial
law firm and who has had experience as an arbitrator and at least 20 years'
experience as a practicing attorney specializing in commercial real estate,
corporate or commercial and financial matters (or a combination of the
foregoing), with expertise in interpreting contracts in the field of law
involved in the subject controversy. Except for disputes where the amount in
controversy involves monetary relief or damages of less than $1,000,000, which
will be handled by a single arbitrator, all arbitration proceedings must be
heard by an arbitration panel comprising one arbitrator selected by each Party.
If an even number of arbitrators is selected, the selected arbitrators will
appoint one additional arbitrator so that an odd number of arbitrators will hear
the matter.


(c)    The arbitrator(s) shall be selected as provided in this Section 42 and
otherwise in accordance with the AAA's Commercial Arbitration Rules in effect on
the date of this Agreement; provided, however, that upon each party's receipt
from the AAA of the list of potential arbitrators as being qualified in
accordance with the criteria set forth in Section 42(b), such party shall be
entitled to strike on a preemptory basis any or all of the names of potential
arbitrators on such submitted list. If, within ten (10) days after their receipt
of the list submitted by the AAA, the parties cannot agree on one or a panel, as
applicable, acceptable arbitrator(s) from such list, the Regional Vice President
of the AAA, under the supervision of the AAA's national department of case
administration, shall submit to both parties a second list containing the names
of five (5) lawyers meeting the foregoing qualifications, each of whom shall be
a member of the AAA's Commercial Finance Disputes Arbitration Panel and who
shall meet the criteria of Section 42(b) above. Each party shall then be
entitled to strike one (1) of such names on a peremptory basis and may indicate
its order of preference with respect to the remaining names. The selection of
the arbitrator(s) shall then be made by such Regional Vice President from among
such name(s) which have not been so stricken by either party and then, if
possible, in accordance with their designated order of mutual preference.
(d)    Each party will, upon the written request of the other party, provide the
other party with copies of documents relevant to the issues raised by any claim
or counterclaim. If the



--------------------------------------------------------------------------------



dispute involves an amount that exceeds $250,000, the arbitrator(s) will permit
limited discovery including reasonable interrogatories, deposition of key
witnesses, and production of material documents that are related to the dispute
or that may be used as evidence during the arbitration action, and the
arbitrators also will require the exchange of witness lists, hearing exhibits,
and a detailed framing of issues. For disputes involving amounts less than
$250,000, no discovery will be permitted in connection with the arbitration
unless it is expressly authorized by the arbitration panel upon a showing of
substantial need by a party seeking discovery. Other discovery may be ordered by
the arbitrator (including upon a motion by either party for such an order) to
the extent the arbitrator deems additional discovery appropriate, and any
dispute regarding discovery, including disputes as to the need therefor or the
relevance or scope thereof, shall be determined by the arbitrator within sixty
(60) days of the selection of the arbitrator pursuant to Section 42(c), which
determination shall be conclusive. All discovery must be completed no later than
20 days before the hearing date and within 120 days of the filing of the dispute
with the AAA. To the maximum extent practicable, the AAA, the arbitrators, and
the parties agree to take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA.
(e)    All expenses and fees of the arbitrator(s) and expenses for hearing
facilities and other expenses of the arbitration shall be borne equally by both
parties. Each party shall bear its own counsel fees and the expenses of its
witnesses. Any attorney who serves as an arbitrator shall be required to agree,
in advance, to do so for a fee based on his or her current hourly rate for
handling commercial matters.
(f)    The arbitration proceedings conducted pursuant hereto shall be
confidential. Neither party, nor the arbitrator(s), shall disclose any
information about the evidence or documents produced by, or obtained from, the
other party in the arbitration proceedings except as necessary to comply with
legal or regulatory requirements, in the course of a judicial, regulatory or
arbitration proceeding or as may be required by a governmental authority. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable prior written
notice of the intended disclosure so as to afford the other party a reasonable
opportunity to protect its interests. The parties shall endeavor mutually and in
good faith to have the arbitrator, any expert witnesses and any stenographic
reporters to sign appropriate nondisclosure agreements in order to effectuate
this agreement of the parties as to confidentiality.
(g)    The arbitrator shall apply to the dispute arising out of or relating to
this Agreement the internal laws of the State of Nevada (without regard to
conflicts of law principles) and the arbitration laws of the United States
(Title 9, U.S. Code).
(h)    EACH PARTY ACKNOWLEDGES AND AGREES THAT BY ITS AGREEMENT TO ARBITRATE ALL
DISPUTES AS PROVIDED IN THIS SECTION 42, SUCH PARTY HAS IRREVOCABLY WAIVED (AND
HEREBY WAIVES) ANY RIGHT THAT SUCH PARTY HAS TO A TRIAL BY JURY WITH REGARD TO
ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.




SELLER:
FE PROPERTIES LAS VEGAS LLC, a Nevada limited liability company





By: /s/ Dennis Troesh


Its: Manager




BUYER:
SERIES C, LLC, an Arizona limited liability company





By: /s/ Todd J. Weiss


Its: Authorized Officer







